Citation Nr: 0910933	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  02-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to additional vocational rehabilitation 
educational training.

(The issues of entitlement to service connection for right 
side pain, headaches, degenerative disc disease of the 
cervical spine, and a right shoulder disorder and entitlement 
to increased ratings for idiopathic seizure disorder and 
herniated nucleus pulposus at L5-S1, with bulge at L4-5, are 
addressed in a separate decision under the same docket 
number.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1977 to June 1980 and from March 1983 to May 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Washington, DC, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was subsequently transferred to the RO in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the Veteran's claims file indicates that a 
statement of the case as to the issue of entitlement to 
additional vocational rehabilitation educational training was 
issued in August 2003.  A timely substantive appeal as to 
this matter was received on September 29, 2003.  A docket 
number was not apparently assigned upon the receipt of that 
document.  There is no indication of any subsequent action as 
to this matter nor was the issue certified to the Board for 
appellate review.  A vocational rehabilitation folder is not 
associated with the record presently before the Board.  
Although it is unclear if this matter remains on appeal, the 
Board finds further action is required.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken 
to obtain the Veteran's vocational 
rehabilitation folder.  

2.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal, if any, 
should be reviewed with consideration 
of all applicable laws and regulations.  
If any benefit sought remains denied, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded 
the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


